iN TIIE SUPREME COGRT OF THE STATE OF >iOP;TflNA




DISQL"1LIFICATION OF JUDGES                                   )       ORDER
                                                              i

        The Montana Judge's Association has submitted a proposed mlc change to this Court
concerning the provision of 9 3-1 -803, MCA, regarding the degree of relationship between
a judge and counsel. counsel's firm members, or parties which prohibits the judge from
sitting on the case. The proposal changes that degree of relationship from the fourth to the
third degree, to bring the rule into compliance with the American Bar Association standard
The Court recognizes that judges may continue to rccuse themselves from cases in               \I   hich
they are related to parties or counsel in the fourth degree if the judge detennines that he or
she could not be impartial or would present the appearance of being Impartial in such case.
        Good cause hating been shown, IT IS ORDERED that effective as of January 1,
2001. the lule for disqualification ofjudges codified at 4 3-1 -803, MCA, is modified to read
as follows:
                              DISQUALIFICATIOK OF JUDGES

        This section shall, in its application, apply to all courts listed in section 3- 1-1 01 except
 a court of impeachment in the state senate.
        Any justice, judge, justice of the peace, municipal court judge or city cout-tjudge must
not sit or act in any action or proceeding:
         I . To which he is a party, or in which he is interested.
        2. When he is related to either party or any attorney or member of a f i m ~ attonieys
                                                                                          of
of record for aparty by consanguinity or affinity within the third degree, computed according
to the rules of law;
        3. When he has been attorney or counsel in the action or proceeding for any party or
when sitting in a case on appeal he as a judge in t ! lower court rendered or made the
                                                               ~
judgment, order, or decision appealed from.

        Thc Clerk is directcd to provide copies of this Order to West Publishing Company,
the State Reporter, and the ~Wontana
                                   La'ityer, wit11 the request that it be published in their
respective publications: rc the Direcmr oi'iegal Services ofthe Montana Legislative Sewices
Division, to each District Court Judge for the State of Montana, the Gommissicu on Courts
                                                      a
of Limited Jurisdiction,      ail Clerks of District Courts,

       Dated this   5   d E f Deeem